Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hes(US2015/0103659) in view of Awano (US 2011/0286326) and Koide (US 2015/0256414).
Regarding claim 1, Hes teaches:
A communication control apparatus (Fig 6: Notice Openflow/SDN controller) comprising:
([0061] shows controller corresponding to Openflow protocol and see components of fig 1) configured to:
when a first condition of a plurality of conditions related to a first route is satisfied with the load information, receive a request for route information of a packet transmitted from a first switch of the plurality of switches (Fig 6, notice load/congestion at CP3 causes a congestion notification message 642 to be sent from CP3 to CP2 to CP1 to Openflow/SDN Controller 570), the first route being a route of a flow that includes the packet (Fig 6 notice route CP1 to CP2 to CP3 to End host);
outputting the packet to a second route used as a detour of the first route when on which the first condition is satisfied, according to the request for route information of the packet received by the processor (Fig 6 and related description shows that based on the congestion notification message, the Openflow/SDN controller changes the traffic flow using an alternate traffic flow where traffic is routed along path CP1 to CP2 to CP4 to End host).
Hes does not specifically teach receiving load information of each of a plurality of switches; and wherein the logic circuitry is configured to inform the first switch of an instruction for outputting the packet to a second route used as a detour.
Awano teaches receiving load information of each of a plurality of switches ([0147] shows the path management server collecting congestion state of forwarding nodes);
wherein the logic circuitry is configured to inform the first switch of an instruction for outputting the packet to a second route used as a detour ([0147] a case is considered in which forwarding has failed due to a forwarding node failure or a link disconnection or the like, and the path management server 500 may calculate one or a plurality of alternative paths, and include information of the calculated alternative paths in the response information).

	The combined teachings do not specifically teach wherein the logic circuitry is programmable and a configuration of the logic circuitry is changed by the processor that executes a program for changing the configuration of the logic circuitry.
	Ishii teaches wherein the logic circuitry is programmable and a configuration of the logic circuitry is changed by the processor that executes a program for changing the configuration of the logic circuitry (See fig 4 which shows controller containing control unit and [0040] shows FPGA being reconfigured by loading configuration data; also see claims 1-3 which shows “the processor is further configured to update a program of the programmable logic circuit”).
	It would have been obvious to one of the ordinary skill in the art at the time of the invention was disclosed to modify the combined teachings as taught by Ishii, since such a modification would more efficiently control a network including programmable logic circuits [0016] and [0035].
	[Additionally, Sugiyama (US 2013/0027080) shows a programmable logic device where a circuit configuration is changed by a program (See fig 1A and PARA 0003)]
Regarding claim 6, 	Claim 6 is rejected for the same reasoning as provided in the rejection of claim 1, since claim 6 is the method that corresponds to the apparatus of claim 1.

Regarding claim 7, 	Claim 7 is rejected for the same reasoning as provided in the rejection of claim 1, since claim 6 is the computer-readable non-transitory recording medium that corresponds to the apparatus of claim 1.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hes-Awano-Ishii in further view of Akiyoshi et al. (US 2014/0233381).
Regarding claim 2, the combined teachings of Hes-Awano-Ishii teaches:
when the first condition is satisfied with the load information, transmit a transmission instruction of the request for route information of the packet to the first switch that is arranged at a branch point of the first route and the second route used as a detour of the first route (Hes: Fig 6, notice load/congestion at CP3 causes a congestion notification message 642 to be sent from CP3 to CP2 to CP1 to Openflow/SDN Controller 570, where CP1 can be considered a branchpoint); and
inform the first switch of an instruction for outputting the packet to a port of the first switch coupled to the second route, according to the request for route information of the packet from the first switch (Awano: [0012] shows using an alternate route and setting a new flow entry to the switches on the alternate route such as the alternate route indicated in fig 8C by the solid arrow)
The motivation is the same as provided in the rejection of claim 1.
The combined teachings do not specifically disclose a port of the first switch.
Akiyoshi teaches a port of the first switch (See fig 5 that shows an instruction for transmitting through port of forwarding device).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was disclosed to modify the combined teachings, as taught by Akiyoshi, since such a modification would allow for more flexible flow control according to [0046] of Akiyoshi.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hes-Awano-Ishii in further view of Iwata (US20150078166) and Alti (US 2018/0205656).
Regarding claim 3, Hes-Awano-Ishii teaches information of the second route used as the detour of the first route when the first condition is satisfied (Hes: Fig 6 See Alternate route when congestion occurs).
the combined teachings of Hes –Awano does not specifically teach wherein the memory is configured to store information of a plurality of first conditions between the plurality of switches and information of the route on which the first condition is satisfied, and wherein the processor is configured to inform the first switch of an instruction for outputting, to the route on which the first condition is satisfied, the packet included in the flow on which the first condition is satisfied, based on the information stored in the memory.
Iwata teaches: 
wherein the memory is configured to store information of a plurality of first conditions between the plurality of switches and information of the route on which the first condition is satisfied, and
wherein the logic circuitry is configured to inform the first switch of an instruction for outputting, to the route on which the first condition is satisfied, the packet included in the flow on which the first condition is satisfied, based on the information stored in the memory (Iwata: shows setting the flow entry in each OFS for alternative route).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Iwata, since such a modification would avoid a packet transfer delay due to increase in switch load ([0010]).
The combined teachings do not specifically teach a plurality of first conditions corresponding to each of types of a plurality of flows. 
Alti teaches a plurality of first conditions corresponding to each of types of a plurality of flows between the plurality of switches of switches ([0053] and fig 2 shows 2 different types of flows of Flow 1 and Flow 2, and fig 5 419 shows the controller sending a forwarding rule to flow control based on certain conditions that precede step 419 in fig 5). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Alti, since such a modification would enhance flow control.

Regarding claim 5, Hes-Awano-Ishii teaches information of the second route used as the detour of the first route when the first condition is satisfied (Hes: Fig 6 See Alternate route when congestion occurs).
The combined teachings do not specifically teach wherein the memory is configured to store information of a plurality of first conditions between the plurality of switches and information of the route on which the first condition is satisfied, and
wherein the processor is configured to inform the first switch of an instruction for outputting, to the route on which the first condition is satisfied, the packet included in the flow on which the first condition is satisfied, based on the information stored in the memory;
store, to the memory, the request for route information of the packet included in the flow on which the second condition is satisfies, based on the information stored in the memory.
Iwata teaches: 
wherein the memory is configured to store information of a plurality of first conditions between the plurality of switches and information of the route on which the first condition is satisfied, and
wherein the processor is configured to inform the first switch of an instruction for outputting, to the route on which the first condition is satisfied, the packet included in the flow on which the first condition is satisfied, based on the information stored in the memory (Iwata: shows setting the flow entry in each OFS for alternative route; Akiyoshi fig 5 also shows a flow table);
(Iwata: fig 3 shows memory within controller), the request for route information of the packet included in the flow on which the second condition is satisfies, based on the information stored in the memory (Iwata: fig 5A shows the loads of each switch, where a switch such as 3-6 can be a destination).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Iwata, since such a modification would avoid a packet transfer delay due to increase in switch load ([0010]).
The combined teachings of Hes-Awano-Iwata do not specifically teach a plurality of first conditions corresponding to each of types of a plurality of flows; the second condition for each of flows having lower priority than a predetermined level of the plurality of flows. 
Alti teaches a plurality of first conditions corresponding to each of types of a plurality of flows ([0053] and fig 2 shows 2 different types of flows of Flow 1 and Flow 2, and fig 5 419 shows the controller sending a forwarding rule to flow control based on certain conditions that precede step 419 in fig 5). 
the second condition for each of flows having lower priority than a predetermined level of the plurality of flows ([0053] shows Tx-P1 violating a threshold, and based on this violation selecting a flow where Flow 1 is given priority. Flow 2 is given a lower priority, and flow control is performed on the lower priority flow).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Alti, since such a modification would enhance flow control.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hes-Awano-Ishii-Akiyoshi in further view of Iwata (US20150078166).
Regarding claim 4, the combined teachings of Hes-Awano-Ishii teaches:
wherein the first condition is related to traffic congestion of the first route (Hes: Fig 6 notice Congestion at CP3), and
Hes-Awano does not specifically teach wherein the processor is configured to store the request for route information of the packet to the memory when a second condition of the plurality of conditions is satisfied with the load information, the second condition relating to processing load of a destination of the first route.
Iwata shows wherein the processor is configured to store the request for route information of the packet to the memory (Iwata: fig 3 shows memory within controller) when a second condition of the plurality of conditions is satisfied with the load information, the second condition relating to processing load of a destination of the first route (Iwata: fig 5A shows the loads of each switch, where a switch such as 3-6 can be a destination).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Alti, since such a modification would enhance flow control.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411